Citation Nr: 0702802	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-21 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for allergic rhinitis, also 
characterized as sinusitis and rhinosinusitis.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefit sought 
on appeal.  

In and April 2004 and May 2000 the Board remanded the matter 
for additional development.  Those actions having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition

The Board notes that in August 2004 the veteran submitted VA 
Form 21-4142, on which the veteran provided the name, 
address, and phone number of her obstetrician/gynecologist.  
Such medical records have been associated with the file.  The 
Board further observes there are gynecological issues noted 
in the veteran's service medical records, of unknown 
consequence.   The veteran's August 2004 VA Form 21-4142 and 
associated records constitute an informal claim that has not 
been developed by the RO.  The matter is referred for 
appropriate action.


FINDING OF FACT

The veteran's allergic rhinitis manifested during service and 
is shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis 
have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for allergic rhinitis.  
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The elements of service connection have been met.  The first 
element is met because the veteran has a current diagnosis of 
allergic rhinitis, most recently documented in an August 2006 
VA examination.  

As for the second element, the veteran entered service 
without sinus problems shown on clinical examination.  In 
June 1988 she sought treatment for sinus congestion.  In an 
October 1989 Health Questionnaire she reported she did not 
have sinus trouble but did have hay fever.  In September 1990 
she reported having both sinus trouble and hay fever.  Also 
in September 1990, she again sought treatment for sinus 
congestion.  Most significantly, on the Report of Medical 
Examination at separation  the examiner found she had normal 
sinuses, but in the Report of Medical History the examiner 
found she had allergic rhinitis.  The law requires that 
reasonable doubt be construed in favor of the veteran.  Given 
the fact that the veteran's current diagnosis, allergic 
rhinitis, was documented by the examining physician at 
separation, the Board finds the second element of service 
connection is met.

As to the third element of service connection, there are two 
conflicting nexus opinions associated with the file.  A March 
2001 VA examiner found the veteran's chronic rhinosinusitis 
with an allergic component is just as likely as not to have 
been caused by service.  An August 2006 VA examiner found 
there was no evidence the veteran's condition was present 
during service or exacerbated by service.

The August 2006 examination findings are based on the fact 
that the examiner, on review of the veteran's claims file and 
service medical records, did not find evidence that she had 
the condition in service.  The examiner specifically stated 
"[n]o where in the service medical records did I find the 
diagnosis of sinusitis or rhinosinusits."  Because the 
examiner's negative nexus opinion rests entirely on this 
finding, and not on any other objective medical reason, 
little weight is given to the opinion.  As previously 
described, there is a diagnosis of allergic rhinitis in the 
service medical records, and this is the very condition with 
which the August 2006 examiner diagnosed the veteran.  While 
the March 2001 examination similarly lacks in an objective 
medical rationale for the opinion, it has greater probative 
value than the August 2006 report because the conclusion 
reached is not founded on factual error.  For these reasons, 
and since reasonable doubt must be construed in favor of the 
veteran, the Board finds the elements of service connection 
have been met.

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of her 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

ORDER

Service connection for allergic rhinitis is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


